                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO



INÉS MARÍA JELÚ-IRAVEDRA,
     Plaintiff,
          vs.
MUNICIPALITY OF GUAYNABO, et al.,        CIVIL NO: 16-1585 (RAM)

     Defendants.




                         OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, United States District Judge.

     Pending before the Court are Plaintiff Inés María Jelú-

Iravedra’s (“Jelú” or “Plaintiff”) Motion in Limine to Exclude

Evidence of Previous Claim (Docket No. 254), Plaintiff’s Motion in

Limine to Exclude Evidence of Purported Romantic Relationship with

the Former Chief of the Human Resources Office of The Municipality

of Guaynabo (Docket No. 255), and Plaintiff’s Motion in Limine to

Exclude Evidence of Prior Sexual Behavior (Docket No. 256). For

reasons set forth below, the Motion in Limine at Docket No. 254 is

GRANTED and the Motion in Limine at Docket No. 255 is DENIED. The

Court will issue a limiting instruction stating that the jury can

consider Eduardo Faria’s testimony only to determine whether Jelú

notified Faria of the sexual harassment and whether he failed to

act. Lastly, the Motion at Docket No. 256 is GRANTED.
Civil No. 16-1585 (RAM)                                                                  2


                                    I.      BACKGROUND

     On    March    31,     2016,    Inés    María     Jelú-Iravedra        (“Jelú”    or

“Plaintiff”) filed a Complaint against her former employer, the

Municipality of Guaynabo (“the Municipality” or “Defendant”) for

alleged sex-based discrimination, sexual harassment in the form of

hostile    work     environment,          retaliation,         and    vicarious     tort

liability. (Docket No. 1). Plaintiff also presented a claim for

damages against the alleged harasser, co-defendant Héctor O’Neill-

Rosa (“O’Neill-Rosa”). Id.

     Pending before the Court are several Motions in Limine filed

by Plaintiff. The Motion in Limine filed at Docket No. 254 seeks

to exclude the use of a 2005 complaint filed by Jelú, Inés Jelú

Iravedra v. Alicia Roe, et al., KDP2005-0499 (802). (Docket No.

254 at 2). In that complaint, Jelú made a tort claim against the

Inter American University of Puerto Rico and one of its professors

seeking compensatory damages based on inappropriate remarks and

acts by    her     thesis    director.       Jelú    contends        this   evidence    is

inadmissible pursuant to Fed. R. Evid. 403 (Excluding Relevant

Evidence    for    Prejudice,        Confusion,        Waste    of    Time,   Or   Other

Reasons), Fed. R. Evid. 404(b) (Character Evidence; Crimes or Other

Acts)   and   Fed.    R.     Evid.       608(b)   (A    Witness’s       Character      for

Truthfulness or Untruthfulness). Id. at 2-4.

     Likewise, the Motion in Limine filed at Docket No. 255 seeks

to exclude any evidence related to Jelú’s purported romantic
Civil No. 16-1585 (RAM)                                           3


relationship with Eduardo Faria (“Faria”), Director of the Human

Resources Department at the Municipality at the time of the alleged

sexual harassment towards Jelú by O’Neill-Rosa. (Docket No. 255 at

1). Jelú avers that this evidence is inadmissible pursuant to Fed.

R. Evid. 401 (Test for Relevant Evidence), Fed. R. Evid. 402

(General Admissibility of Relevant Evidence), Fed. R. Evid. 412

(Sex-Offense   Cases:     The    Victim’s    Sexual   Behavior   or

Predisposition) and Fed. R. Evid. 608 (A Witness’s Character for

Truthfulness or Untruthfulness). Id. at 2-5.

     Lastly, Jelú’s Motion in Limine at Docket No. 256 seeks to

exclude evidence related to her past sexual behavior, including

giving birth to a child out of wedlock. (Docket No. 256 at 1).

Jelú seeks said exclusion under practically the same grounds as

the Motion at Docket No. 255.

                        II.   STANDARD OF REVIEW

       A. Test for Relevance (Fed. R. Evid. 401)

     The Federal Rules of Evidence state in Fed. R. Evid. 401 that,

“evidence must be relevant to be admissible.” In re Fin. Oversight

& Mgmt. Bd. for Puerto Rico, 2019 WL 3565942, at *2 (D.P.R. 2019)

(internal quotation omitted). Moreover, Fed. R. Evid. 401 explains

that “[e]vidence is relevant if ... it has any tendency to make a

fact more or less probable than it would be without the evidence

[,] and [if] ... the fact is of consequence in determining the

action.” The Federal Rules of Evidence, however, “set a very low
Civil No. 16-1585 (RAM)                                                               4


bar for relevance.” United States v. Pereira, 312 F. Supp. 3d 262,

272   (D.P.R.   2018)      (quotation      omitted).      Furthermore,         relevant

evidence “is that which may prove or disprove a party's liability

theory.” American Helath Inc. v. Chevere, 37 F. Supp. 3d 561, at

564 (D.P.R. 2014) (quoting Velez v. Marriott PR Management, Inc.,

590 F. Supp. 2d at 258); see also, Vazquez-Corales v. Sea-Land

Serv., Inc., 172 F.R.D. 10, 12 (D.P.R. 1997) (“It is plainly

obvious that evidence with the potential to disprove a plaintiff's

theory or to reveal a contributing cause of the damages for which

the   defendant    is    not     responsible     is   relevant     to    the   case.”)

Accordingly, for evidence to be relevant it “need only move the

inquiry      forward        to      some        degree”      on     a       fact     of

consequence. Bielunas v. F/V Misty Dawn, Inc., 621 F.3d 72, 76

(1st Cir. 2010) (citation omitted).

          B. General Admissibility          of    Relevant    Evidence      (Fed.    R.
             Evid. 402)

      Rule 402 of the Federal Rules of Evidence provides that

“[r]elevant evidence is admissible unless any of the following

provides otherwise: the United States Constitution; a federal

statute; [the Federal Rules of Evidence]; or other rules prescribed

by the Supreme Court [of the United States].” Fed. R. Evid. 402.

Furthermore, and intertwined with Fed. R. Evid. 401, Fed. R. Evid.

402   explicitly         states     that    “irrelevant          evidence      is   not

admissible.”      Thus    under    Fed.    R.    Evid.    402,    “the   court      will
Civil No. 16-1585 (RAM)                                                       5


generally admit evidence that makes a fact more or less probable

than it would be otherwise.” Scholz v. Goudreau, 901 F.3d 37, 50

(1st Cir. 2018).

        C. Excluding Relevant Evidence for Prejudice, Confusion,
           Waste of Time, Or Other Reasons (Fed. R. Evid. 403)

      Relevant     evidence     may    be    excluded     under       certain

circumstances. Fed. R. Evid. 403 requires exclusion of evidence

“if its probative value is substantially outweighed by a danger of

... unfair prejudice, confusing the issues, misleading the jury,

undue delay, wasting time, or needlessly presenting cumulative

evidence.” Moreover, the First Circuit has emphasized that Fed. R.

Evid. 403   protects      “against unfair prejudice,     not    against    all

prejudice.” United States v. Whitney, 524 F.3d 134, 141 (1st Cir.

2008). Another judge in this District has noted that “[e]vidence

is   generally   deemed   unfairly    prejudicial   if   it    has   an   undue

tendency to prompt a decision by the factfinder on an improper

basis.” Diaz-Casillas v. Doctors' Ctr. Hosp. San Juan, 342 F. Supp.

3d 218, 232 (D.P.R. 2018) (quoting United States v. Benedetti, 433

F.3d 111, 118 (1st Cir. 2005)). Thus, when the line between the

probative value and unfair prejudice of certain evidence is close,

“Rule 403 tilts the balance in favor of admission.” United States

v. Villa-Guillen, 2019 WL 3318411, at *4 (D.P.R. 2019).
Civil No. 16-1585 (RAM)                                                             6


          D. Character Evidence; Crimes or Other Acts (Fed. R. Evid.
             404(b))

       Federal Rule of Evidence 404(b)(1) prohibits the admission of

prior bad acts to establish “a person's character in order to show

that on a particular occasion the person acted in accordance with

the character.” United States v. Tkhilaishvili, 926 F.3d 1, 15

(1st Cir. 2019) (quoting Fed. R. Evid. 404(b)(1)). Fed. R. Evid.

404(b)(2) on the other hand permits admission of crimes, wrong or

other acts for purposes “such as proof of motive, opportunity,

intent,    preparation,    plan,    knowledge,        identity     or     absence   of

mistake or accident.” United States v. Landry, 631 F.3d 597, 602

(1st Cir. 2011) (quoting Fed. R. Evid. 404(b)(2)). Further, to

warrant exclusion of evidence under Fed. R. Evid. 404(b), the

proponent invoking its protection must satisfy the following two-

part test. Id.

       First, the excluded evidence “must have ‘special relevance’

to an issue in the case such as intent or knowledge.” United States

v.   Varoudakis,   233    F.3d    113,    118      (1st   Cir.    2000)    (internal

citations    omitted).    Moreover,       a     trial     court   must     determine

“whether the evidence […] is offered not to show a defendant's

evil    inclination      but     rather       to    establish      some     material

fact.” Tkhilaishvili, 926 F.3d at 15 (quoting Veranda Beach Club

Ltd. P'ship v. W. Sur. Co., 936 F.2d 1364, 1373 (1st Cir. 1991)).

Therefore, prior acts “are admissible […] to contradict specific
Civil No. 16-1585 (RAM)                                                      7


testimony    […].   Evidence   which    tends    to   disprove   a   witness's

testimony about a material issue in the case is relevant.” United

States v. Norton, 26 F.3d 240, 244 (1st Cir. 1994) (internal

citations omitted).

     Second, a trial court must keep in mind that when determining

whether evidence is admissible under Fed. R. Evid. 404(b), the

Court must also analyze the evidence under Fed. R. Evid. 403.

Therefore, even evidence proffered pursuant to Fed. R. Evid. 404(b)

”may still be excluded if its probative value is substantially

outweighed    by    the   danger   of   unfair   prejudice.”     Id.   (citing

Varoudakis, 233 F.3d at 119). In this second step, the probative

value analysis “must be considered in light of the remoteness in

time of the other act and the degree of resemblance to the crime

charged.” United States v. Martinez-Mercado, 919 F.3d 91, 100–01

(1st Cir. 2019) (quoting United States v. Frankhauser, 80 F.3d

641, 648 (1st Cir. 1996)). Moreover, “evidence of similar acts is

relevant only if the jury can reasonably conclude that the act

occurred, and that the defendant was the actor.” United States v.

Castro-Ward, 323 F. Supp. 3d 304, 307 (D.P.R. 2018) (quotation

omitted).

     This two-part test has also been applied to prior acts in

civil cases. See Velazquez ex rel. J.A.V. v. UHS of Puerto Rico,

Inc., 2015 WL 477198, at *1 n. 1 (D.P.R. 2015); see also S.E.C. v.

Happ, 392 F.3d 12, 29–30 (1st Cir. 2004).
Civil No. 16-1585 (RAM)                                                       8


        E. Sex-Offense Cases: The Victim’s Sexual                Behavior    or
           Predisposition (Fed. R. Evid. 412)

      Parties cannot present any evidence that contravenes Fed. R.

Evid. 412 which provides that “[e]vidence offered to prove that

any   alleged   victim    engaged   in     other    sexual     behavior”    and

“[e]vidence     offered   to   prove     any    alleged   victim’s     sexual

predisposition” is inadmissible. Fed. R. Evid. 412(a)(1)-(2); see

also United States v. Greaux-Gomez, 2019 WL 2173787, at *1 (D.P.R.

2019). This Rule “aims to safeguard the alleged victim against the

invasion   of     privacy,     potential       embarrassment     and   sexual

stereotyping that is associated with public disclosure of intimate

sexual details.” Fed. R. Evid. 412 advisory committee's note to

1994 amendment. It also “prevent[s] [the] misuse of a complainant's

sexual history in cases involving ‘alleged sexual misconduct.’”

Polo-Calderon v. Corporacion Puertorriqueña De Salud, 992 F. Supp.

2d 53, 54 (D.P.R. 2014).

      Lastly, under Fed. R. Evid. 412, evidence of an alleged

victim’s past sexual behavior or reputation is only admissible if

he or she “opens the door” by putting it in controversy. The First

Circuit has explained that:

      In order for defendants to admit evidence to prove the
      alleged    victim's    sexual   behavior    or    sexual
      predisposition,   they   must  demonstrate   that   ‘its
      probative value substantially outweighs the danger of
      harm to any victim and of unfair prejudice to any
      party.’ Only if the alleged victim places his or her own
      reputation in controversy is that evidence admissible.
      Polo-Calderon, 992 F. Supp. 2d at 54 (quoting Rodriguez-
Civil No. 16-1585 (RAM)                                                          9


     Hernandez v. Miranda-Velez, 132 F.3d 848, 856 (1st Cir.
     1998)(emphasis added).

          F. A Witness's Character for Truthfulness or Untruthfulness
             (Fed. R. Evid. 608)

     The Federal Rules of Evidence provide that “even in a full-

blown federal trial, ‘extrinsic evidence is not admissible to prove

specific instances of a witness's conduct in order to attack or

support    the   witness's   character    for    truthfulness.’” Haidak         v.

Univ. of Massachusetts-Amherst, 933 F.3d 56, 67 (1st Cir. 2019)

(quoting    Fed. R. Evid. 608(b)).       “[T]his      rule   bars   the   use   of

extrinsic evidence for impeachment purposes if it relates only to

a collateral matter.” United States v. Cruz, 253 F. Supp. 3d 387,

405–06 (D.P.R. 2017). Thus, drawing a distinction between material

facts and collateral issues is crucial. A matter is “collateral if

evidence relating to it could only have been introduced for the

purpose of impeachment.” United States v. Sabean, 885 F.3d 27, 39

(1st Cir. 2018) (citation omitted). An issue is also collateral if

“[it] is not relevant to the litigation to establish a fact of

consequence, i.e., not relevant for a purpose other than mere

contradiction of the in-court testimony.” Cruz, 253 F. Supp. 3d

387 at 406 (quotation omitted).

     Lastly,     Rule   608(b)   does    not    bar   introducing    on   cross-

examination evidence of specific instances of conduct proffered

for impeachment purposes. See e.g., United States v. Delgado-

Marrero, 744 F.3d 167, 179 (1st Cir. 2014) (“Rule 608(b) was thus
Civil No. 16-1585 (RAM)                                                         10


amended to do away with the mistaken notion that its reach extended

to extrinsic evidence offered for general impeachment purposes,

such    as,        for   example,   contradictions,      prior     inconsistent

statements, bias, or mental capacity.”). But even then, Fed. R.

Civ. Evid. 403 might counsel excluding such evidence depending on

the circumstances.

                                    III. ANALYSIS

         A. Plaintiff’s Motion in Limine to Exclude Evidence of
            Previous Claim (Docket No. 254)

       In her Motion in Limine at Docket No. 254, Jelú posits that

Defendants want the Court to take judicial notice of Inés Jelú-

Iravedra      v.    Alicia   Roe,   KDP2005-0499(802),      a   case    in   which

Plaintiff accused the professor who was her thesis director of

sexual harassment after accusing the same of plagiarism. Jelú

contends that Defendants intend to offer this evidence to show

Plaintiff’s allegedly litigious character in violation of Fed. R.

Evid. 404(b). (Docket No. 254 at 2-3). Jelú also argues that any

probative      value     evidence    that   the   lawsuit       could   have    is

substantially outweighed by the danger of unfair prejudice to her

as it can mislead the jury, cause undue delay and waste the

Parties’ time. Id. at 3. Moreover, she avers that evidence related

to the lawsuit should also be excluded under Fed. R. Evid. 403.

Finally, Jelú invokes Fed. R. Evid. 608(b) which states that

“[e]xcept for a criminal conviction under Rule 609, extrinsic
Civil No. 16-1585 (RAM)                                                           11


evidence   is    not   admissible     to   prove   specific      instances   of   a

witness’s conduct in order to attack or support the witness’s

character for truthfulness.” Id. Since the prior lawsuit is not a

criminal one, Jelú states it should be excluded as it only attacks

her character for truthfulness. Id.

     O’Neill-Rosa       subsequently       filed   an    Omnibus    Response      in

Opposition to Plaintiff’s Motions in Limine of April 22, 2019.

(Docket No. 263). He avers that he does not question the veracity

of the facts of the prior lawsuit nor is the proffered evidence

intended to show Jelú’s purported litigiousness. Id. at 8. Instead,

he argues that it is meant to show that Jelú knew that she needed

to file a complaint to defend her rights and since the prior

lawsuit is a single, isolated one, it has a high probative value.

Id. at 9-10. O’Neill-Rosa also argues that Jelú’s failure to file

a complaint “makes it substantially less probable that these

[unwanted sexual advances] […] occurred.” Id. at 7. Lastly, he

contends   that    a   jury    instruction    could     offset     any   potential

prejudice. Id. at 12.

     For its part, the Municipality filed an Omnibus Response in

Opposition to Plaintiff’s Motions in Limine at Docket No. 252-256.

(Docket    No.    264).   In    the   same    vein      as   O’Neill-Rosa,     the

Municipality posits that evidence of the prior lawsuit was not

meant to prove Jelú’s litigiousness or dishonest behavior. Id. at

12. Instead, it was being proffered to show that Jelú “was familiar
Civil No. 16-1585 (RAM)                                        12


with the process of filing a claim of sexual harassment, [as she]

took affirmative steps to stop her thesis professor’s conduct by

filing a lawsuit.” Id. The Municipality contends that Jelú “failed

to avail herself of procedures available and known to her to end

the purported harassment, and [opted] […] to endure the harassment

from July 2012 to July 2015 until filing a written complaint.” Id.

at 12-13. This allegedly makes the prior lawsuit relevant.

     All told, Defendants contend that since Jelú filed a sexual

harassment lawsuit ten years prior to filing the case at bar, she

knew how to file a sexual harassment lawsuit. Thus, her delay in

filing the complaint in this case allegedly makes the harassment

less probable.

     The Court agrees with Defendants that Rule 404(b)(1) is not

applicable on its face. Here, rather than proving conformity

between Plaintiff’s allegedly prompt filing of a complaint in the

prior lawsuit, Defendants are trying to prove lack of conformity.

In other words, they want to show that unlike in her previous

lawsuit, Jelú did not promptly file a complaint when faced with

the harassment that allegedly took place in this case.

     The fact that Plaintiff knew how to file a sexual harassment

lawsuit may very well be relevant in the present case. Thus,

evidence of the prior lawsuit could be a permissible use of

evidence of prior acts under Rule 404(b)(2) as it is being used to

prove “knowledge.” See U.S. v. Gilbert, 668 F.2d 94, 97 (2d Cir.
Civil No. 16-1585 (RAM)                                                           13


1981) (securities fraud case where the Second Circuit determined

that evidence that defendant had signed an S.E.C. civil consent

decree   was     relevant     to   show        defendant     knew   of    reporting

requirements);      U.S.    v.   Cook,    592     F.2d     877   (5th    Cir.   1979)

(defendant's work on prior securities fraud scheme relevant to

show he knew how to do a similar scheme). 1 Nevertheless, and as

set forth below, the Court understands that the prior lawsuit’s

remoteness, and the fact that it was settled outside of Court,

causes its probative value to be outweighed by the danger of undue

prejudice it may cause Jelú. The remoteness also increases the

potential for confusion of the issues and for misleading the jury.

Thus, evidence of the prior lawsuit is excluded under Fed. R. Evid.

403 and 404(b). 2

      Given that the prior lawsuit was settled between the parties,

it is more difficult for the Court to determine whether the factual

scenario of that lawsuit was similar to one alleged in the present

case.    Thus,    the      relevancy      of     the     prior    act    diminishes



1 Likewise, evidence tending to show that Jelú took too long to file a lawsuit
in this case is relevant as well. But ultimately such evidence must be joined
by proof that "a reasonable person in [plaintiff's] position would have come
forward early enough to prevent […] harassment from becoming 'severe or
pervasive.'" Greene v. Dalton, 164 F.3d 671, 675 (D.C. Cir. 1999). Defendants
have failed to provide such proof. Furthermore, this District has stated that
“there is no bright-line rule as to when a failure to file a complaint becomes
unreasonable[,] more than ordinary fear or embarrassment is needed.” Perez-
Reyes v. Walgreens of San Patricio, 2010 WL 11679336, at *8 (D.P.R. 2010)
(quotation omitted).

2 As the Court is excluding the evidence of a prior lawsuit under these Rules,
the Court need not address Jelú’s arguments that the evidence should also be
excluded pursuant to Fed. R. Evid. 608.
Civil No. 16-1585 (RAM)                                                   14


significantly. The analysis of whether a previous act is similar

to the one being contested is crucial when determining whether to

admit evidence of prior acts under Fed. R. Evid. 404(b). See

Castro-Ward, 323 F. Supp. 3d at 307; see also United States v.

Rodriguez, 215 F.3d 110, 120-21 (1st Cir. 2000) (holding that

evidence of defendant’s prior similar drug crimes from 15 years

earlier was not barred by remoteness because of similarity between

the charged acts and the prior acts). Consequently, allowing

evidence of the prior lawsuit under these circumstances would cause

undue prejudice to Plaintiff.

     The First Circuit’s ruling in Kinan v. City of Brockton

regarding   the   relevancy   of   prior   settled   lawsuits   in   a   case

concerning violations of arrestees’ rights is instructive. In

Kinan, the First Circuit upheld the district court’s exclusion of

evidence of prior lawsuits that were proffered to prove custom or

practice. Kinan v. City of Brockton, 876 F.2d 1029, 1035 (1st Cir.

1989). The First Circuit stated that:

     [I]ntroducing evidence of the two other cases would
     inevitably result in trying those cases, or at least
     portions of them, before the jury. The merits of the two
     other cases would become inextricably intertwined with
     the case at bar. The result would be confusion and the
     consumption of a great deal of unnecessary time. And […]
     it is obvious that both [cases] were settled prior to
     verdict. The cases were decided on the basis of
     negotiations, not findings of fact. […] [They] […]
     cannot be used to prove custom or practice. […]
     [W]hatever remote relevancy the cases had […] was
     outweighed by the potential for prejudice.” Id. at 1034–
     35 (citing Fed. R. Evid. 403).
Civil No. 16-1585 (RAM)                                               15



     Here, any residual probative value left despite the prior

lawsuit’s   settlement    is   further   diminished   by   its   temporal

remoteness. While the “remoteness” inquiry under Fed. R. Evid.

404(b) is performed on a case-by-case basis, First Circuit case

law holds that it can affect the probative value of a prior act.

For example, in United States v. Ford, the First Circuit stated

that the remoteness of a prior crime weighed against “the probative

value of the prior growing operation […] as the Massachusetts bust

occurred nine years before the search in Maine. […] [T]he risk is

that the jury […] infer[ed] criminal propensity. […] [It is]

especially pronounced where […] the prior conduct is identical to

the charged crime.” United States v. Ford, 839 F.3d 94, 110 (1st

Cir. 2016) (emphasis added).

     In his Opposition to Jelú’s Motion in Limine at Docket No.

254, O’Neill-Rosa mentions other evidence that Jelú knew how to

file a sexual harassment complaint: her profession of attorney and

her work as the Assistant Advocate for Legal Affairs of the Women’s

Advocate Office of the Commonwealth of Puerto Rico before becoming

an attorney for the Municipality. (Docket No. 263 at 10). Thus,

Defendants have other ways to prove that Jelú knew how to file a

claim and admitting evidence of the prior lawsuit for this purpose

would also be cumulative, which is prohibited under Fed. R. Evid.

403, and therefore inadmissible. Pursuant to First Circuit case
Civil No. 16-1585 (RAM)                                         16


law, the availability of other evidence of “knowledge” compounds

the Court’s doubts regarding the probative value of evidence of

Jelú’s prior lawsuit:

     Under Rule 403, […] that risk of an improper criminal
     propensity inference should be considered in light of
     the totality of the circumstances, including the
     government's [here, Defendants’] need for the evidence
     given other available testimony, to prove the issue
     identified pursuant to the 404(b) special relevance
     analysis. […] Doubts about the probative value of prior
     bad acts evidence are thus “compounded” when prosecutors
     [here, Defendants] have other evidence available,
     “rendering negligible their need to show intent by the
     prior bad acts.” Lynn, 856 F.2d at 436; see also Wright
     & Graham, supra, § 5250 (“The probative value of any
     particular bit of evidence is obviously affected by the
     scarcity or abundance of other evidence on the same
     point.”) Varoudakis, 233 F.3d at 122.

     Lastly, a leading treatise on Evidence stated that “the risk

of confusion in admitting legal materials as evidence is high. […]

Courts are also reluctant to cloud issues in the case at trial by

admitting evidence relating to previous litigation involving one

or both of the same parties.” 2 MARK S. BRODIN ET AL., WEINSTEIN’S

FEDERAL EVIDENCE §403.05[3][a] (2d ed. 2019). This Court is no

exception. Hence, after reviewing the Parties’ motions and the

relevant rules and case law, the Court GRANTS Plaintiff’s Motion

at Docket No. 254.

     Having excluded any evidence related to Jelú’s prior lawsuit,

the Court adds a warning: if Plaintiff opens the door during trial

and mentions the lawsuit, Defendants may refer to it. See e.g.,

Nelson v. City of Chicago, 810 F.3d 1061, 1070–71 (7th Cir. 2016)
Civil No. 16-1585 (RAM)                                                            17


(“Nelson's motion in limine sought to exclude any reference to his

other lawsuits. The judge granted the motion in part, barring

evidence    […]    unless   Nelson    opened       the   door   to   their   use   as

impeachment evidence.”)

       B. Plaintiff’s Motion in Limine to Exclude Evidence of her
          Purported Romantic Relationship with the Former Chief of
          the Human Resources Office of the Municipality of
          Guaynabo (Docket No. 255)

     In her Motion in Limine at Docket No. 255, Plaintiff states

that Defendants intend to offer evidence of Plaintiff’s purported

past sexual behavior with Eduardo Faria, a married man and who was

Chief of the Municipal Human Resources Office at the Municipality

during the relevant time when the alleged sexual harassment of

Plaintiff    occurred.      She   argues     that    evidence    concerning    this

behavior is irrelevant and inadmissible pursuant to Fed. R. Evid.

401 and Fed. R. Evid. 402 given that it does not make O’Neill-

Rosa’s sexual harassment of her more or less probable. (Docket No.

255 at 2). She also invokes Fed. R. Evid. 412(a), which provides

that evidence offered to prove other sexual behavior of a victim

tends to be inadmissible. (Docket No. 255 at 2-3). Moreover, to be

admissible,       the   probative    value    of    evidence    regarding    sexual

behavior must substantially outweigh the harm it may cause the

victim. Lastly, she indirectly invokes Fed. R. Evid. 608 by stating

that evidence of the relationship is being brought for impeachment

purposes and that Fed. R. Evid. 608 only allows matters that are
Civil No. 16-1585 (RAM)                                              18


material to the case at hand, and not those that are collateral,

such as her relationship with Faria. Id. at 5-6.

     O’Neill-Rosa   subsequently   filed   an   Omnibus   Response   in

Opposition to Plaintiff’s Motions in Limine of April 22, 2019.

(Docket No. 263). He states that the evidence of the purported

relationship is relevant because considering Faria and Jelú’s

relationship, it is unlikely that Plaintiff would not have notified

Faria of the harassment or that Faria would not have noticed

Plaintiff’s emotional distress arising from the harassment. Id. at

4. O’Neill-Rosa also contends that he “proceeded to retreat from

pursing the consensual relationship” that had allegedly existed

between him and Plaintiff when she began her relationship with

Faria. (Docket No. 263 at 4 n.4). Likewise, he states that Fed. R.

Evid. 412 does not exclude a “sentimental relationship” because it

is not a “sexual behavior” or “sexual predisposition.” Id. at 8.

     The Municipality also filed an Omnibus Response in Opposition

to Plaintiff’s Motions in Limine at Docket Nos. 252-256 (Docket

No. 264). Therein, it stated that the evidence is relevant because

it is related to Plaintiff and Faria’s testimony regarding the

Municipality’s liability in the case at bar. Id. at 13. The

Municipality argues that evidence of their relationship may be

used to gauge Plaintiff’s credibility regarding her claims that

Faria was verbally notified by Plaintiff of the sexual harassment

by O’Neill-Rosa, that he failed to act upon her complaint, and
Civil No. 16-1585 (RAM)                                                       19


that he dissuaded her from filing a written complaint against

O’Neill-Rosa. Id. at 14. Likewise, the Municipality also contends

that evidence of their relationship is not meant to question

Plaintiff’s character or sexual predisposition. Id. at 15. As such,

the   Municipality    asserts   that   the   Jury    can    be   instructed   to

consider the relationship between Plaintiff and Faria solely to

gauge Jelú’s credibility. Id.

      The Court agrees with Defendants. First, the Court need not

determine   whether    excluding   evidence     of    the    relationship     is

warranted under Fed. R. Evid. 412. Jelú’s sentimental relationship

with Faría falls outside the scope of “sexual behavior” and “sexual

history” which Fed. R. Evid. 412 seeks to prevent the “misuse of”.

(Docket No. 263 at 4-7 and Docket No. 264 at 15). Further,

Plaintiff stated in her Motion in Limine that she did not sustain

either an intimate, romantic or sexual relationship with Faria.

(Docket No. 255 at 5-6). Moreover, while Jelú contends that she is

a “victim” under Fed. R. Evid. 412(d), she nonetheless contends

that they did not maintain a sexual relationship, therefore she

cannot seek to exclude evidence of said relationship as it is

beyond the reach of Fed. R. Evid. 412.

      Defendant   O’Neill-Rosa     cites     several       state-court   cases

wherein the courts determined that, pursuant to rules analogous to

Fed. R. Evid. 412, evidence of a sentimental relationship, when

there was no inquiry into the sexual nature of the same, was
Civil No. 16-1585 (RAM)                                                      20


admissible. (Docket No. 263 at 5). Likewise, the Court found that

other district courts have allowed limited discovery in sexual

harassment cases wherein defendants could inquire into plaintiff’s

“dating history” with coworkers, without questioning the sexual

nature of the relationships, and said inquiry did not violate the

policy concerns of Fed. R. Evid. 412. See e.g., United States v.

Bd. of Cty. Comm'rs of the Cty. of Dona Ana, New Mexico, 2010 WL

1141362, at *6 (D.N.M. 2010); see also Gordon v. Nexstar Broad.,

Inc., 2018 WL 5920781, at *6 (E.D. Cal. 2018). The First Circuit

also determined in Rodriguez-Hernandez v. Miranda-Velez, that the

district court did not err in ruling that evidence regarding

plaintiff's        moral       character       and       her       boyfriend’s

marital status were inadmissible under Fed. R. Evid. 412, but

evidence of her supposed flirtatious behavior in the workplace was

admissible    to    prove   that    her    manager’s    advances    were    not

“unwarranted”. See Rodriguez-Hernandez v. Miranda-Velez, 132 F.3d

848, 856 (1st Cir. 1998). 3

      What remains is for the Court to determine if evidence of

their purported relationship is admissible under Fed. R. Evid.

401, 402 and 608. O’Neill-Rosa, for example, proffers to the Court


3District Courts have also stated that even when evidence is deemed inadmissible
under Fed. R. Evid. 412, if its probative value outweighs the prejudice it may
cause, it can be admissible. See e.g., Spina v. Forest Pres. of Cook Cty., 2001
WL 1491524, at *8 (N.D. Ill. 2001) (citing Fed. R. Evid. 412(b)(2))
(“Rule 412 recognizes that, even when evidence falls within the scope of
inadmissible evidence under this Rule, an exception to this exclusion is
appropriate in civil cases when the probative value of the evidence outweighs
its harm to a victim, or when the victim places the issue in controversy.”)
Civil No. 16-1585 (RAM)                                                          21


that Jelú’s sentimental relationship with Faria makes it unlikely

that she would have never told him about the alleged harassment or

that Faria would not have noticed her emotional distress due to

the harassment. O’Neill-Rosa thus contends that this makes the

case seem “fabricated and false.” (Docket No. 263 at 4).

     Whether Jelú notified the Municipality of the alleged sexual

harassment is a material issue in the case at bar. Mr. Faria’s

testimony regarding his relationship with Jelú is crucial since it

pertains to whether there was a hostile workplace and whether the

Municipality was on notice about O’Neill-Rosa’s conduct. Regarding

knowledge of a hostile work environment, the First Circuit has

stated that “a finding that the harassment was so severe or

pervasive as to alter the terms and conditions of the plaintiff's

employment is not by itself enough to make the employer liable.”

Roy v. Correct Care Sols., LLC, 914 F.3d 52, 68 (1st Cir. 2019).

Therefore, “[l]iability for a discriminatory environment created

by      a     non-employee       ‘depends      on     whether     the      employer

knew or should have known of the hostile work environment and took

reasonable measures to try to abate it.’” Id. (quoting Gardner v.

CLC of Pascagoula, LLC, 894 F.3d 654, 663 (5th Cir. 2018)). Thus,

evidence of Faria and Jelú’s relationship is not being presented

for an improper purpose. The evidence is relevant and admissible

under       Fed.   R.   Evid.   401   and   402.    Primarily   because,    as   the

Municipality posits, there is a dispute regarding whether Jelú
Civil No. 16-1585 (RAM)                                                22


notified Faria of the ongoing sexual harassment during the relevant

time. (Docket No. 264 at 13-14).

       Jelú testified that she notified Faria of O’Neill-Rosa’s

harassment in the summer of 2014. (Docket No. 197-3 at 102, 237).

Whereas Faria claims that Jelú did not notify him. (Docket No.

156-7 at 7-9). Hence an inquiry into whether she notified the

Municipality through Faria is relevant since it would “move the

inquiry [of the Municipality and O’Neill-Rosa’s liability] forward

to some degree.” Bielunas, 621 F.3d at 76. Thus, it complies with

Fed. R. Evid. 401’s standard for relevancy. Moreover, the First

Circuit has held that in Title VII cases, “evidence of widespread

knowledge among employees can be probative of an employer's notice

and, therefore, was properly admitted for this purpose.” Franchina

v. City of Providence, 881 F.3d 32, 51 (1st Cir. 2018); see also

Crowley v. L.L. Bean, Inc., 303 F.3d 387, 402-039 (1st Cir. 2002)

(holding that evidence that managers, team leaders, and superiors

were aware of harassment evidenced that the employer knew or should

have   known).   Similarly,   this   District   has   held   that   “[i]n

employment cases, evidence introduced to show […] hostile work

environment, or an employer’s knowledge of and failure to rectify

the harassment is not considered impermissible character evidence

because it is not offered to prove that the sexual harassment

occurred.” Zayas-Nunez v. Selectos Campo Rico, Inc., 2016 WL

1047360, at *3–4 (D.P.R. 2016).
Civil No. 16-1585 (RAM)                                           23


     Evidence of their relationship would likewise be relevant as

it would address a “fact of consequence”, that is whether the

Municipality knew of the harassment. Fed. R. Evid. 401. Hence, it

is also admissible pursuant to Fed. R. Evid. 402 and Fed. R. Evid.

608. Most notably, it is admissible pursuant to Fed. Evid. 608 as

the relationship is being brought as “evidence offered for general

impeachment purposes.” United States v. Rivera-Fuentes, 997 F.

Supp. 2d 140, 141 (D.P.R. 2014) (quotation omitted); see also,

United States v. Delgado-Marrero, 744 F.3d 167, 179 (1st Cir.

2014); United States v. Skelton, 514 F.3d 433, 441–42 (5th Cir.

2008) (holding not to apply Rule 608(b) after admitting evidence

used to contradict a witness's testimony as to a material issue);

United States v. Magallanez, 408 F.3d 672, 680–81 (10th Cir. 2005)

(holding Rule 608(b) inapplicable   because   “the   evidence   was

introduced not to ‘attack’ the witness's ‘character’” but to prove

that a previous statement during direct examination was false.)

     Lastly, the Court agrees with Defendants that any worry of

potential undue prejudice stemming from evidence related to Faria

and Jelú’s relationship can be allayed with a limiting instruction

to the jury. This instruction could state that Faria’s testimony

is only meant to help the jury determine whether Jelú notified

Faria or not of the sexual harassment and whether he failed to

act. (Docket No. 263 at 9 and Docket No. 264 at 15).
Civil No. 16-1585 (RAM)                                           24


     For the reason stated herein, Plaintiff’s Motion in Limine at

Docket No. 255 is DENIED.

       C. Plaintiff’s Motion in Limine to Exclude Evidence of
          Prior Sexual Behavior (Docket No. 256)
     Plaintiff filed a Motion in Limine requesting the exclusion

of evidence regarding her past sexual behavior and the fact that

she conceived a child outside of marriage. (Docket No. 256 at 1).

Jelú contends that O’Neill-Rosa intends to show at trial that Jelú

has been a single mother since the birth of her eleven-year-old

child. Id. at 2. In general terms, Jelú avers that said evidence

is objectionable and inadmissible pursuant to Fed. R. Evid. 401,

Fed. R. Evid. 402 and Fed. R. Evid. 412. (Docket No. 256 at 1).

     Defendant O’Neill-Rosa does not object to the Motion in

Limine. (Docket No. 263 at 4 n. 1). The Municipality also does not

object to precluding the evidence related to Plaintiff’s child

conceived out of wedlock. (Docket No. 264 at 15). However, the

Municipality does request that Jelú not be allowed to mention her

child in connection with her request for damages. Id. at 15.

Regarding this last matter, the Municipality cited no case law,

and the Court could not identify any, which supports said request.

See Local Civil Rule 7(a). As such, the Court will not rule on

this issue. As neither party objects to Plaintiff’s Motion in

Limine at Docket No. 256, it is GRANTED.
Civil No. 16-1585 (RAM)                                               25


                             IV.    CONCLUSION
     Trial   courts   have   “considerable   latitude   in   determining

whether to admit or exclude evidence.” Santos v. Sunrise Medical,

351 F.3d 587, 592 (1st Cir. 2003) (internal citations omitted).

For the reasons stated above, Plaintiff’s Motion in Limine to

Exclude Evidence of Previous Claim at Docket No. 254 is GRANTED.

Further, Plaintiffs’ Motion in Limine to Exclude Evidence of Her

Purported Romantic Relationship with the Former Chief of the Human

Resources Office of the Municipality of Guaynabo at Docket No. 255

is DENIED. The Court will issue a limiting instruction stating

that the jury will only be able to use Eduardo Faria’s testimony

to determine whether Jelú notified Faria of the sexual harassment

and whether he failed to act. Lastly, Plaintiff’s Motion in Limine

to Exclude Evidence of Prior Sexual Behavior at Docket No. 256 is

GRANTED.

     IT IS SO ORDERED.

     In San Juan Puerto Rico, this 10th day of October 2019.

                                   S/ RAÚL M. ARIAS-MARXUACH
                                   United States District Judge
